Rish, O. J.
Under the evidence submitted on the hearing, the court did not err in granting an interlocutory injunction against the City of Way-cross, restraining the municipality from enforcing by execution the col*3lection of an occupation tax of $1200 per annum, on the ground of its unreasonableness in amount, from “any person, firm, or corporation advancing money on salaries, daily, -weekly, or monthly wages, earned or unearned, and persons, firms, and corporations who shall buy wages or salaries, earned or unearned.” In view of this ruling it as unnecessary to pass on any of the assignments of error, even if properly made, as to the alleged unconstitutionality of the ordinance involved. The assignment of error upon the admission of certain evidence was not referred to in the brief of counsel for the plaintiff in error, and will be considered as abandoned.
October 17, 1916.
Injunction. Before Judge Summerall. Ware superior court. February 12, 1916.
Parker, Walker & Parker, for plaintiff in error.
Parks & Reed, contra.

Judgment affirmed.


All the Justices concur.